Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on December 3, 2021 and December 29, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The language of claims 3, 5, 13, and 15 is unclear. Claim 3 is representative of the problem, and will be used as an example. In claim 3, it appears as though the Applicant is referring back to the same viewing angle jumping element as was introduced in claim 1, and therefore, a plain reading of the claim would call for the first viewing angle jumping element to “comprise” the second viewing angle jumping element introduced by claim 3, which is not supported by the specification, and does not make sense in the context of this disclosure.
Claim 3 should be corrected as follows:
3. The viewing angle switching method according to claim 1, wherein the viewing angle switching region further comprises a second jumping element representing viewing angle directions with respect to a second axis.
Claims 5, 13, and 15 have a similar informality, and are therefore subject to the same objection.
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4, 6–12, and 14–20 are rejected under 35 U.S.C. 102(a)(1) as being U.S. Patent No. 5,835,692 (“Cragun”).
Claim 1
Cragun discloses:
A viewing angle switching method, performed by at least one processor, for a virtual environment, the viewing angle switching method comprising: 
“FIG. 4 depicts a flowchart of the screen activity with a pointing device, such as a mouse, to enable the user to manipulate the screen display 310.” Cragun col. 5 ll. 23–25.
displaying, by the at least one processor, a first user interface, 
At block 410, the system generates a display window (i.e., screen display 310 of FIG. 3). Cragun col. 5 ll. 30–31.
the first user interface comprising an environment picture, 
“Next, in block 416, the system maps the applications to the window, picks out the appropriate window section, and displays it on display screen 310.” Cragun col. 5 ll. 34–36. FIG. 3 illustrates this as work space 316.
and a viewing angle switching region, 
Meanwhile, above work space 312, the display screen 310 further includes a region for switching the angle of display, including a cylinder 312 and compass strip 320. Cragun FIG. 3
the environment picture comprising a three-dimensional virtual environment observed from a first viewing angle direction by a virtual object, 
The display is “based on a cylinder 312, placed as if one of its flat sides were resting on a table top. The display screen 310 is then the vertical side of cylinder 312. The user sees a section of cylinder 312 on the display screen, as if a screen-sized arc 318 was cut out of cylinder 312 and flattened onto the back of the glass.” Cragun col. 4 ll. 40–47.
and the viewing angle switching region comprising at least one viewing angle jumping element 
“The top of cylinder 312 includes markings, such as a compass, to advise users of their current location on the display screen 310.” Cragun col. 4 ll. 47–55.
used for viewing angle jumping, 
“In order to change the orientation of cylinder 312, a user points a mouse or other similar device at a section on the top view of the cylinder 318.” Cragun col. 4 ll. 55–58.
wherein a first viewing angle jumping element of the at least one viewing angle jumping element comprises first subregions adjacent to each other, and each of the first subregions is selectable and represents a viewing angle direction among 360 degrees of viewing angle directions with respect to a first axis; 
“The[] markings [on cylinder 312] could consist of actual compass directions, numbers as seen on the face of the clock, degrees, radiants, or any other measurement of the user's choosing.” Cragun col. 4 ll. 47–55. “When selected, this section would immediately rotate around to the front of the cylinder and let the user view the contents located thereon.” Cragun col. 4 ll. 57–62.
receiving, by the at least one processor, a viewing angle jumping signal triggered on a target first subregion of the first subregions of the first viewing angle jumping element; 
“In block 418, the system senses whether the user has indicated some type of action, such as a mouse click or keyboard entry.” Cragun col. 5 ll. 41–43. “Block 420 represents the click-drag activity on the perspective element. Block 422 represents the double click on the perspective element.” Cragun col. 5 ll. 50–52
determining, by the at least one processor, a second viewing angle direction corresponding to the viewing angle jumping signal; 
“If block 420 is selected, the system, in block 436, adjusts the absolute position according to mouse motion and repeatedly updates the perspective display until the click has been released. If block 422 is selected, the system, in block 438, moves the screen display to the absolute position selected.” Cragun col. 5 ll. 59–63.
and displaying, by the at least one processor, a second user interface, the second user interface comprising the environment picture of the three-dimensional virtual environment observed from the second viewing angle direction by the virtual object, 
“After the system processes control updates in blocks 436–446, the system then, in block 450, redisplays the window, perspective, and scale, based upon the updated orientation values.” Cragun col. 6 ll. 13–16.
wherein the first subregions displayed in the first user interface are arranged in a first order, and the first subregions displayed in the second user interface are arranged in a second order.
After selecting one of the sections in cylinder 318, “this section would immediately rotate around to the front of the cylinder.” Cragun col. 4 ll. 57–62. Looking at the subroutine 410 in FIG. 6, we can confirm that it is the actual cylinder and its respective markings that rotate (as opposed to merely the arc). The rotation of the markings arranges the markings in a different order.
To understand why this is a different arrangement, consider the following example. In the first user interface described earlier in this rejection (i.e., FIG. 3), we are facing (approximately) East, meaning Eangle ≈ 90°, causing “S” letter is arranged to the left of both the “E” letter and the “N” letter. See FIG. 3. When we rotate 180 degrees, so too do all the other compass markings. Thus, in accordance with the subroutine, a 180 degree rotation results in “N” and “S” swapping places, as do “E” and “W”. See Cragun col. 6 ll. 24–67.
Claim 2
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the first subregions of the first viewing angle jumping element comprise 360 first subregions adjacent to each other.
In at least one embodiment, “degree values and calculations are based on a compass system, where the full circumference of the cylinder and dials is 360 degrees, with 0 degrees being straight up, and increasing degree values going clockwise.” Cragun col. 6 ll. 43–46
Claim 4
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the target first subregion is displayed at a center of the first viewing angle jumping element in the second user interface.
“When the system detects the double-click on perspective operation, the double-click on perspective subroutine block 422 is invoked, which is depicted by the flowchart in FIG. 13. In block 1312, the system determines the angle of the double-click relative to the center of the ellipse,” theta, and then “the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Importantly, “[t]he view orientation, ‘ViewOrient’, is the degree value centered on the near side of the perspective control and the down side of the relative control.” Cragun col. 6 ll. 40–45
Claim 6
In the rejection of claim 1, the Examiner explained how Cragun’s cylinder 312 corresponds to the angle switching region, while the work space 316 corresponds to the claimed environment picture. Cragun’s cylinder 312 does not overlap the work space 316, as required by claim 6. However, Cragun discloses another viewing angle switching region that does overalap work space 316, namely, relative control 324. See Cragun FIG. 3.
Relative control 324 behaves the same way as both cylinder 312 and the claimed viewing angle switching region of claims 1 and 6. However, since the rejection of claim 1 relies on cylinder 312 instead of relative control 324, the Examiner must now show why relative control 324 anticipates both claim 6 and all of the limitations that claim 6 inherits from claim 1 in order to reach a finding of anticipation. 
To that end, Cragun discloses:
A viewing angle switching method, performed by at least one processor, for a virtual environment, the viewing angle switching method comprising: 
“FIG. 4 depicts a flowchart of the screen activity with a pointing device, such as a mouse, to enable the user to manipulate the screen display 310.” Cragun col. 5 ll. 23–25.
displaying, by the at least one processor, a first user interface, 
At block 410, the system generates a display window (i.e., screen display 310 of FIG. 3). Cragun col. 5 ll. 30–31.
the first user interface comprising an environment picture, 
“Next, in block 416, the system maps the applications to the window, picks out the appropriate window section, and displays it on display screen 310.” Cragun col. 5 ll. 34–36. FIG. 3 illustrates this as work space 316.
and a viewing angle switching region, the environment picture comprising a three-dimensional virtual environment observed from a first viewing angle direction by a virtual object, 
“Two additional controls, an absolute control 322 and relative control 324, are further provided. Absolute control 322 represents a top view of the virtual space of cylinder 312 in a fixed position, such as north pointing up and south pointing down with east and west pointing in their respective directions with respect to north and south. Relative control 324 is similar except that it depicts the relative position of the virtual space, specifically the view that the user is currently observing.” Cragun col. 4 l. 63 through col. 5 l. 4.
and the viewing angle switching region comprising at least one viewing angle jumping element used for viewing angle jumping, wherein a first viewing angle jumping element of the at least one viewing angle jumping element comprises first subregions adjacent to each other, and each of the first subregions is selectable and represents a viewing angle direction among 360 degrees of viewing angle directions with respect to a first axis; 
“Both absolute control 322 and relative control 324 have markings matching those on top of cylinder 312. The user can drag around in a circle each of the two controls to rotate the cylinder to a particular view. Cragun col. 5 ll. 4–9.
receiving, by the at least one processor, a viewing angle jumping signal triggered on a target first subregion of the first subregions of the first viewing angle jumping element; 
“In block 418, the system senses whether the user has indicated some type of action, such as a mouse click or keyboard entry.” Cragun col. 5 ll. 41–43. “Block 424 represents the click-drag on the relative control element. Block 426 represents double click on the relative control element.” Cragun col. 5 ll. 53–55
determining, by the at least one processor, a second viewing angle direction corresponding to the viewing angle jumping signal; 
“If block 424 is selected, the system, in block 440, adjusts the absolute position according to mouse position and repeatedly updates the relative display until the unclick is detected. If block 426 is selected, the system, in block 442, moves the absolute display screen to the absolute position selected.” Cragun col. 5 l. 64 through col. 6 l. 1.
and displaying, by the at least one processor, a second user interface, the second user interface comprising the environment picture of the three-dimensional virtual environment observed from the second viewing angle direction by the virtual object, 
“After the system processes control updates in blocks 436–446, the system then, in block 450, redisplays the window, perspective, and scale, based upon the updated orientation values.” Cragun col. 6 ll. 13–16.
wherein the first subregions displayed in the first user interface are arranged in a first order, and the first subregions displayed in the second user interface are arranged in a second order.
“If the system detects a double click on the relative control, the system invokes the subroutine block 426 depicted in the flowchart of FIG. 15.” Cragun col. 11 ll. 4–6. In this subroutine, block 1514 “calculates the view orientation [and the] absolute orientation” of the environment based on the angle (theta) that corresponds to the user’s double click. Cragun col. 11 ll. 7–15. Importantly, FIG. 10 shows us that when the relative control 324 is redrawn, the whole wheel rotates in accordance with the newly calculated absolute orientation. See Cragun FIG. 10. That is, North rotates to the angle of 360° minus the updated Absolute Orientation, and then all other angles are drawn relative to the new North orientation. Cragun col. 9 ll. 2–23.
To understand why this is a different arrangement, consider the following example. In the first user interface described earlier in this rejection (i.e., FIG. 3), we are facing (approximately) East, meaning Eangle ≈ 90°, causing “S” letter is arranged to the left of both the “E” letter and the “N” letter. See FIG. 3. When we rotate 180 degrees, so too do all the other compass markings. Thus, in accordance with the subroutine, a 180 degree rotation results in “N” and “S” swapping places, as do “E” and “W”. See Cragun col. 6 ll. 24–67.
wherein the viewing angle switching region is overlapped on the environment picture.
“When the user desires to have a full screen display, display work space 316 can be enlarged to fill the full area of display window 310, thus overlaying on strip 320, cylinder 312, and controls 322 and 324.” Cragun col. 5 ll. 14–17. Also, as shown in FIG. 3, control 324 overlaps the work space 316 regardless of whether or not the work space 316 is displayed in full screen mode. Cragun FIG. 3.
Claim 7
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the viewing angle switching region is a long-strip shaped region disposed along a predetermined edge of the environment picture, and the predetermined edge is selected from among a top edge, a bottom edge, a left edge, and a right edge.
As shown in FIG. 3, the whole top portion of the display 310 is a long strip shaped region disposed along the top edge of the work space 316. Cragun FIG. 3.
Claim 8
Cragun discloses the viewing angle switching method according to claim 1, wherein the determining the second viewing angle direction corresponding to the viewing angle jumping signal comprises: 
querying, by the at least one processor, a preset correspondence for the second viewing angle direction corresponding to the target first subregion, and wherein the preset correspondence stores a viewing angle direction respectively corresponding to each of the first subregions.
“When the system detects the double-click on perspective operation, the double-click on perspective subroutine block 422 is invoked, which is depicted by the flowchart in FIG. 13. In block 1312, the system determines the angle of the double-click relative to the center of the ellipse, by calling function GetTheta with the values mouse x coordinate minus ellipse center x coordinate, mouse y coordinate minus ellipse center y coordinate, and ellipse aspect ratio. Continuing in block 1314, the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Cragun col. 10 ll. 27–36.
Claim 9
Cragun discloses the viewing angle switching method according to claim 1, 
wherein the determining the second viewing angle direction corresponding to the viewing angle jumping signal comprises: 
“When the system detects the double-click on perspective operation, the double-click on perspective subroutine block 422 is invoked, which is depicted by the flowchart in FIG. 13.” Cragun col. 10 ll. 27–30.
determining, by the at least one processor, an offset value and an offset direction between the target first subregion and a reference subregion, the reference subregion corresponding to the first viewing angle direction; 
“In block 1312, the system determines the angle of the double-click relative to the center of the ellipse, by calling function GetTheta with the values mouse x coordinate minus ellipse center x coordinate, mouse y coordinate minus ellipse center y coordinate, and ellipse aspect ratio. Continuing in block 1314, the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Cragun col. 10 ll. 30–34.
determining, by the at least one processor, an offset angle of the first viewing angle direction according to the offset value and the offset direction; 
“Continuing in block 1314, the view orientation is updated with the quantity absolute orientation plus theta modulo 360.” Cragun col. 10 ll. 34–36.
and obtaining, by the at least one processor, the second viewing angle direction after offsetting the first viewing angle direction according to the offset angle.
“The system then returns in block 1316,” Cragun col. 10 ll. 44–45, i.e., back to process of FIG. 4, which was called from block 438. See Cragun FIG. 4. “After the system processes control updates in blocks 436–446, the system then, in block 450, redisplays the window, perspective, and scale, based upon the updated orientation values.” Cragun col. 6 ll. 13–16.
Claim 10
Cragun discloses the viewing angle switching method according to claim 1, further comprising: 
changing, by the at least one processor, a display location of the target first subregion according to the second viewing angle direction.
After selecting one of the sections in cylinder 318, “this section would immediately rotate around to the front of the cylinder.” Cragun col. 4 ll. 57–62. Looking at the subroutine 410 in FIG. 6, we can confirm that it is the actual cylinder and its respective markings that rotate (as opposed to merely the arc). The rotation of the markings arranges the markings in a different order.
To understand why this is a different arrangement, consider the following example. In the first user interface described earlier in this rejection (i.e., FIG. 3), we are facing (approximately) East, meaning Eangle ≈ 90°, causing “S” letter is arranged to the left of both the “E” letter and the “N” letter. See FIG. 3. When we rotate 180 degrees, so too do all the other compass markings. Thus, in accordance with the subroutine, a 180 degree rotation results in “N” and “S” swapping places, as do “E” and “W”. See Cragun col. 6 ll. 24–67.
Claims 11, 12, and 14–20
Claims 11, 12, and 14–19 recite a system configured to perform the same method as claims 1, 2, and 4–10, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Likewise, claim 20 recites a memory on which substantially the same method of claim 1 is stored, and therefore, is rejected according to the same findings and rationale as provided above for the rejection of claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
Claim 3
Cragun teaches the viewing angle switching method according to claim 1, 
wherein the at least one viewing angle jumping element comprises a second jumping element representing viewing angle directions 
“Two additional controls, an absolute control 322 and relative control 324, are further provided. Absolute control 322 represents a top view of the virtual space of cylinder 312 in a fixed position, such as north pointing up and south pointing down with east and west pointing in their respective directions with respect to north and south. Relative control 324 is similar except that it depicts the relative position of the virtual space, specifically the view that the user is currently observing.” Cragun col. 4 l. 63 through col. 5 l. 4.
Though not explicitly disclosed for this embodiment, Cragun further teaches another embodiment, wherein:
the at least one viewing angle jumping element comprises a second jumping element representing viewing angle directions with respect to a second axis.
“The mapping notation is not limited only to the cylindrical approach embodied in FIG. 3; but rather, the mapping annotation is applicable to other three-dimensional mapping arrangements, such as, for example, a spherical globe mapping arrangement or a toroidal mapping arrangement. One embodiment of the alternative mapping is depicted in FIG. 18.” Cragun col. 11 ll. 50–57. 
In this embodiment, “the ‘up’ on the globe is aligned with the ‘up’ for z axis, of the space orientation, and a fixed point on the surface is aligned with the other axes, the x and y axes. Thus, as the space orientation, a view of the globe is shown that matches the particular orientation. Any view of the globe selected for its orientation has a corresponding space orientation for the object,” thereby allowing “multi-axial rotations.” Cragun col. 11 l. 65 through col. 12 l. 18.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cragun’s two adjacent embodiments, such that the first embodiment would be capable of accepting rotation inputs along a second axis. One would have been motivated to combine these two embodiments because “[t]his provides for an exceptionally intuitive interface with improved coordination and ease of use for multi-axial rotations.” Cragun col. 12 ll. 16–18. Furthermore, it has been held that “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Claim 5
Cragun teaches the viewing angle switching method according to claim 1, 
wherein the at least one viewing angle jumping element comprises a second jumping element that comprises second subregions, and each of the second subregions is selectable and represents one viewing angle direction 
“Two additional controls, an absolute control 322 and relative control 324, are further provided. Absolute control 322 represents a top view of the virtual space of cylinder 312 in a fixed position, such as north pointing up and south pointing down with east and west pointing in their respective directions with respect to north and south. Relative control 324 is similar except that it depicts the relative position of the virtual space, specifically the view that the user is currently observing.” Cragun col. 4 l. 63 through col. 5 l. 4.
Regarding the second subregions, Cragun further teaches, that, while drawing the relative control 324, “the system then draws the north tick at the north orientation, the second tick is drawn at the quantity north orientation plus 90 degrees modulo 360, third tick is drawn at the quantity north orientation plus 180 degrees modulo 360, and a final tick is drawn at the quantity north orientation plus 270 degrees modulo 360.” Cragun col. 9 ll. 12–18.
Though not explicitly disclosed for this embodiment, Cragun further teaches another embodiment, wherein:
the at least one viewing angle jumping element comprises a second jumping element 
“The mapping notation is not limited only to the cylindrical approach embodied in FIG. 3; but rather, the mapping annotation is applicable to other three-dimensional mapping arrangements, such as, for example, a spherical globe mapping arrangement or a toroidal mapping arrangement. One embodiment of the alternative mapping is depicted in FIG. 18.” Cragun col. 11 ll. 50–57. 
that comprises second subregions, and each of the second subregions is selectable and represents one viewing angle direction 
“[A] point on the fixed map can be selected and the globe will orient to that location automatically.” Cragun col. 12 ll. 9–12.
with respect to a second axis.
In this embodiment, “the ‘up’ on the globe is aligned with the ‘up’ for z axis, of the space orientation, and a fixed point on the surface is aligned with the other axes, the x and y axes. Thus, as the space orientation, a view of the globe is shown that matches the particular orientation. Any view of the globe selected for its orientation has a corresponding space orientation for the object,” thereby allowing “multi-axial rotations.” Cragun col. 11 l. 65 through col. 12 l. 18.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cragun’s two adjacent embodiments, such that the first embodiment would be capable of accepting rotation inputs along a second axis. One would have been motivated to combine these two embodiments because “[t]his provides for an exceptionally intuitive interface with improved coordination and ease of use for multi-axial rotations.” Cragun col. 12 ll. 16–18. Furthermore, it has been held that “[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Claims 13 and 15
Claims 13 and 15 recites an apparatus programmed to perform substantially the same method as that of claims 3 and 5, and are therefore rejected according to the findings and rationale as provided above for those claims.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4–10, 12, 13–16, and 20 of U.S. Patent No. 11,256,384 B2 (hereafter “Patent” or “Patented Claims”). Specifically, the correspondence between this application’s claims and the patented claims are as follows:

This Application
1
2
3
4
5
6
7
8
9
10
Corresponding Patented Claim
1
1
3
9
3
4
5
6
7
8


This Application
11
12
13
14
15
16
17
18
19
20
Corresponding Patented Claim
10
10
13
9
12
13
14
15
16
20

Although the claims at issue are not identical, they are not patentably distinct from each other because, amongst each of the above mappings, there are only three categories of differences between the patented claims and the current claims, each of which will now be discussed grouped together by their differences.
The first group of differences concerns each patented claim (primarily the independent claims) reciting additional steps, and/or elements beyond what is recited for their corresponding instant claims. None of the differences in this group are patentably distinctions, because the instant claims each use the transitional phrase “comprising,” and as such, any additional elements in the patented claims simply fall within the open-ended scope of the pending claims. See MPEP § 2111.03. 
The second group of differences concerns mere differences in wording. Specifically, pending claims 1, 3, 5, 11, 13, 15, 20, and any claim depending therefrom each recite a first and second “axis” as opposed to “viewing angle directions centered on a location in which the virtual object is located.” The Examiner finds that these two terms are synonymous with one another in the context of the present invention.
The final group of differences is confined to pending claim 14. Apart from the differences explained above, the only other difference between pending claim 14 and patented claim 9 is that pending claim 14 recites a conventional, general purpose computer that otherwise performs substantially the same method as patented claim 9. This is not a patentable difference for two reasons. First, patented claim 9 inherits all of the limitations from its parent claim, patented claim 1. Patented claim 9 thus includes the limitation that the method is to be “performed by at least one processor.” Second, it is well-established that implementing a computer implemented method on a generic, general purpose computer is well-understood, routine, and conventional. Cf. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Given that the difference between claims 14 and 9 is so routine, such a difference is not a patentable distinction.
CONCLUSION
The prior art made of record and not relied upon was cited in the parent application, and therefore, being made of record here to ensure that every previously-cited reference is on the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176